In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: April 18, 2016

* * * * * * * * * * * * * *                   *     UNPUBLISHED
JACKIE EVANS,                                 *
                                              *     No. 16-97
               Petitioner,                    *
                                              *
v.                                            *     Special Master Hamilton-Fieldman
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *     Ruling on Entitlement; Conceded;
                                              *     Influenza (Flu) Vaccine; Shoulder Injury
               Respondent.                    *     Related to Vaccine Administration
                                              *     (SIRVA).
* * * * * * * * * * * * * * *
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner.
Douglas Ross, United States Department of Justice, Washington, D.C., for Respondent.

                                RULING ON ENTITLEMENT 1

       On January 19, 2016, Jackie Evans (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program (“the Program”). 2 Petitioner alleged that an
influenza (“flu”) vaccination administered on September 28, 2013 caused her to suffer from a
shoulder injury related to vaccine administration (“SIRVA”).

      On April 18, 2016, Respondent filed a report pursuant to Vaccine Rule 4(c) in which she
concedes that Petitioner is entitled to compensation in this case. Specifically, Respondent agrees

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2012). In
accordance with the Vaccine Rules, each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material
fits within the requirements of that provision, such material will be deleted from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
that Petitioner’s alleged injury is consistent with SIRVA. Based on a review of the medical
records, Respondent concludes that Petitioner has satisfied all legal prerequisites for
compensation under the Act.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
Respondent’s concession and a review of the record, the undersigned finds that Petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                            s/ Lisa Hamilton-Fieldman
                                            Lisa Hamilton-Fieldman
                                            Special Master




                                               2